Plaintiff in error, Jim Rogers, was convicted on a charge of selling intoxicating liquor and was sentenced to pay a fine of fifty dollars and to be confined in the county jail for thirty days.
The evidence for the state tended to show that Jim Rogers sold a pint of alcohol to T.E. Moore.
As a witness in his own behalf plaintiff in error, Jim Rogers denied making the sale. The issue was clearly one of fact for the jury to determine. The record presents no question of law for the determination of this court. It follows that the conviction should be affirmed. The judgment is therefore affirmed. Mandate forthwith. *Page 325